Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al., US 2015/0243756 in view of Hao et al., US 6475868. 
Regarding claim 1, Obradovic teaches (figs. 5-13 and related text) a method of manufacturing a semiconductor device, the method comprising: forming at least one active pattern (118) on a substrate (100); forming at least one gate electrode (216) intersecting the at least one active pattern (fig. 7); forming recesses in the at least one active pattern, the recesses being on opposite sides of the at least one gate electrode (fig. 8 and [0081]); conformally forming a barrier layer (140) in at least one of the recesses (fig. 9), and forming source/drain regions (160) on the barrier layer (140).  
Obradovic does not explicitly teach the barrier layer includes oxygen.
Han teaches (fig. 8 and related text) the use of barrier layer (8a/8b) formed on the bottoms of the source of the source/drain regions, wherein the barrier layer includes oxygen (col. 7, lines 59-67 and col. 8, lines 1-13) to enable the formation of reliable submicron-dimensional and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).
Obradovic and Han are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Obradovic with Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the process of Obradovic to include oxygen in the barrier layer as taught by Han in order to enable the formation of reliable submicron-dimensioned and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).
Regarding claim 2, Obradovic as modified by Han forming teaches the source/drain region includes epitaxially growing the source/drain regions after forming the barrier layer (fig. 9-10 and [0085].  
Regarding claim 3, Obradovic as modified by Han teaches gate spacers (250) on opposite side surfaces of the at least one gate electrode (214), such that the recesses extend below the gate spacers (fig. 13). 
Regarding claim 4, Obradovic as modified by Han teaches the recesses are formed using etching [0082]. However, Obradovic as modified by Han does not explicitly teach performing a dry or wet etching process to etch portions of the at least one active pattern the opposite sides of the at least one gate electrode.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to etch the active region as claimed in the process of Obradovic as modified by Han since etching is done by either dry or wet process. 
 Regarding claim 5, Obradovic as modified by Han forming teaches the barrier layer (140) fills a portion of the at least one of the recesses, and each of the source/drain regions fills a remaining portion of the at least one of the recesses (fig. 10, Obradovic).  
Regarding claim 6, Obradovic as modified by Han teaches forming the barrier layer (140) conformally covers an inner surface of the at least one of the recesses (figs. 10/13).
Regarding claim 7, Obradovic as modified by Han teaches forming the barrier layer includes epitaxial deposition. However, Obradovic as modified does not explicitly teach depositing the barrier layer by an atomic layer deposition. Atomic layer deposition is a well know epitaxial growth deposition process.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to deposit the barrier layer by an atomic layer deposition as claimed in the process of Obradovic as modified by Han in order to take full advantage afforded by the ALD process.
Regarding claim 8, Obradovic as modified by Han teaches forming the barrier layer includes injecting oxygen atoms during a selective epitaxial growth of the source/drain patterns (fig. 7, Han).
Regarding claim 9, Obradovic as modified by Han does not explicitly teach the barrier layer has a thickness of about 2 angstroms to about 5 angstroms.  
Parameters such thickness and width of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified process of Obradovic and Han as claimed in order to form a transistor device with reduced source/drain junction-to-substrate capacitance.
Regarding claim 10, Obradovic teaches (figs. 5-13 and related text) a method of manufacturing a semiconductor device, the method comprising: forming at least one active pattern (120) on a substrate (100); forming at least one gate electrode (216) intersecting the at least one active pattern (fig. 7); forming source/drain regions (160, [0085]) on the at least one active pattern by an epitaxial growth process, the source/drain regions being (160) on opposite sides of the at least one gate electrode (216); and forming a barrier layer (140) between each one of the source/drain regions (160) and the at least one active pattern (120).
Obradovic does not explicitly teach the barrier layer including oxygen. 
 Han teaches (fig. 8 and related text) the use of barrier layer (8a/8b) formed on the bottoms of the source of the source/drain regions, wherein the barrier layer includes oxygen (col. 7, lines 59-67 and col. 8, lines 1-13) to enable the formation of reliable submicron-dimensional and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).
Obradovic and Han are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Obradovic with Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the process of Obradovic to include oxygen in the barrier layer as taught by Han in order to enable the formation of reliable submicron-dimensioned and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).
Regarding claim 11, Obradovic as modified by Han teaches forming the source/drain region (160) by the epitaxial growth process includes using the at least one active pattern as a seed layer, and epitaxially growing the source/drain regions through the barrier layer ([0085]).  
Regarding claim 12, Obradovic as modified by Han teaches forming gate spacers (250, Obradovic) on opposite side surfaces of the at least one gate electrode (214), such that at least one of the gate spacers overlaps and directly contacts both a topmost surface of the barrier layer (140) and a topmost surface of at least one of the source/drain regions (160, fig. 13, Obradovic).  
Regarding claim 13, Obradovic as modified by Han teaches forming gate spacers (250) on opposite side surfaces of the at least one gate electrode (214); and forming recesses in the at least one active pattern (fig. 8), the recesses being on opposite sides of the at least one gate electrode (fig. 8), wherein the source/drain regions are in the recesses (160), respectively, and wherein the barrier layer (140) is in each of the recesses (fig. 9).  
Regarding claim 14, Obradovic as modified by Han teaches the recesses extend below the gate spacers (fig. 12, Obradovic).  
Regarding claim 15, Obradovic as modified by Han teaches the barrier layer (140) conformally covers an inner surface of each of the recesses (fig. 12, Obradovic).  
Regarding claim 16, Obradovic as modified by Han teaches each of the source/drain regions (160) is spaced apart from the inner surface of each of the recesses with the barrier layer (140) interposed therebetween (fig. 12, Obradovic).  
Regarding claim 17, Obradovic as modified by Han teaches at least one of the gate spacers (250) overlaps and directly contacts both a topmost surface of the barrier layer (140) and a topmost surface of at least one of the source/drain regions (160, fig. 13, Obradovic).  
Regarding claim 18, Obradovic teaches (figs. 5-13 and related text) a method of manufacturing a semiconductor device, the method comprising: forming at least one active pattern (120) on a substrate (100); forming at least one gate electrode (216) intersecting the at least one active pattern (120); forming gate spacers (250) on opposite side surfaces of the at least one gate electrode (216); forming recesses (figs. 11-12) in the at least one active pattern (120), the recesses being on opposite sides of the at least one gate electrode (216), and the recesses extending below the gate spacers (fig. 12); forming a barrier layer (140) in each of the recesses and forming source/drain regions (160) in the recesses, respectively, wherein at least one of the gate spacers overlaps (fig. 13) and directly contacts both a topmost surface of the barrier layer (140) and a topmost surface of at least one of the source/drain regions (160).  
Obradovic does not explicitly teach the barrier layer including oxygen. 
 Han teaches (fig. 8 and related text) the use of barrier layer (8a/8b) formed on the bottoms of the source of the source/drain regions, wherein the barrier layer includes oxygen (col. 7, lines 59-67 and col. 8, lines 1-13) to enable the formation of reliable submicron-dimensional and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).
Obradovic and Han are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Obradovic with Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the process of Obradovic to include oxygen in the barrier layer as taught by Han in order to enable the formation of reliable submicron-dimensioned and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).
Regarding claim 19, Obradovic as modified by Han teaches forming the barrier layer includes epitaxial deposition. However, Obradovic as modified does not explicitly teach depositing the barrier layer by an atomic layer deposition. Atomic layer deposition is a well know epitaxial growth deposition process.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to deposit the barrier layer by an atomic layer deposition as claimed in the process of Obradovic as modified by Han in order to take full advantage afforded by the ALD process
Regarding claim 20, Obradovic as modified by Han teaches forming the barrier layer includes injecting oxygen atoms during a selective epitaxial growth of the source/drain patterns (fig. 7, Han).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811